Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on August 06, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 2-21 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 08/06/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 2-21 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Coleman et al (U.S. Pub. No. 2004/0139025) teaches method, comprising: receiving at a content distribution and management system a request from a client; parsing the request to identify a plurality of files including a heterogeneous mix of one or more content files, the adaptive intelligence being configured to send the one or more content files from a wireless media player device associated with the user profile to another wireless media player device associated with at least one of the one or more user profiles. Coleman et al (U.S. Pub. No. 2004/0139025) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest generating a determination based on evaluating user activity data to algorithmically identify, without user input, which of the one or more content files to send to the other wireless media player devices; modifying the plurality of files in response to the request; invoking the adaptive intelligence to evaluate a user profile associated with the client, user activity, a control parameter, and one or more user profiles associated with the request to identify, using an application configured to execute one or more algorithms to identify commercial content configured to be inserted with the plurality of files, at least one of the one or more content files; and using a distribution scheme associated with the plurality of files and the control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-21 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163